DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
                                                     Status of claims
Claims 97, 98, 100, 102, 103 as amended and new claims 105-117 as filed on 5/16/2022 are presently pending and under examination in the instant office action.
Claims 1-96, 99, 101, 104 were canceled by applicants. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 97, 98, 100, 102, 103 as amended and new claims 105-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 is unclear and  indefinite because it recites that claimed composition is a “powder” having therein “a liquid”. A dry composition is dry, and thus, it cannot be a liquid or it cannot comprise components in a liquid form. Term “precipitated” granules appears to encompass that granules are solids; and thus, the solid granules cannot comprise liquid or semi-liquid as result of inclusion of “a liquid culture”. As a whole the form and/or state of composition is unclear as claimed. Limitation drawn to the effect of precipitated silica granules on manure are recited as an intended use. Manure is not a component of “free flowing powder” of “precipitated” granules. Manure is not a component of composition of claim 97; thus, a “liquid culture” is not a manure either. Thus, form of claimed composition as a whole and forms of its component are unclear. 
Claims 100 is indefinite because it recites that “one microbial species” is “a consortium of microorganisms”. One “species” is one entity; and “consortium” comprises several species. Thus, one species cannot be or cannot comprise a consortium. 
Claim 102 as amended recites “the inert porous medium” which is deleted in the claim 97 as presently amended. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 116 is indianite because it is unclear what “reactions” are accelerated by surfaces of “granules”. Thus, there is insufficient antecedent basis for the limitation “surfaces” in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 97, 98, 102, 103, 105, 110 and 115-117 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,409,822 (Trevino et al). 
US 8,409,822 (Trevino et al) discloses a composition for delivery of microorganisms as intended for bioremediation of waste, soil and sewage and removal of undesirable contaminants (see entire document including abstract).  
The composition disclosed by the cited US 8,409,822 (Trevino et al) comprises “precipitated silica granules” having loaded therein: (i) microorganisms (see col. 2, lines 6-10) that were loaded as “a liquid culture” during preparation of the composition (example 1 at col. 15-16); and (ii) a plurality of nutrients necessary for growth of microorganisms (col. 2, lines 33-35). The “precipitated silica granules” have diameters 10-1400 microns or micrometers (col. 6, line 41) and surface area 140-160 square meters per gram (col. 6, lines 48-49).  The compositin is dry and “free flowing” (col. 8, lines 53-54). 
Therefore, the cited composition comprises the same components as claimed; it is in the same dry “free flowing” state as claimed. The dimensions and/or configurations of “precipitated silica granules” are the same as claimed, thereby, being configurated and capable for the same intended effects as to remove undesirable materials from wastes, sewage or manure as intended for the claimed product. 
Thus, the cited disclosure is considered to anticipate claims 97, 98, 103, 115-117. 
As applied to claim 102:  in the cited composition a mass ratio of “inert porous medium”, which appears to be “precipitated silica granules”, to “liquid culture” of microorganisms is 200/700=0.38 (col. 6, lines 28-33) or 200/300=0.6 (col. 12, lines 56-57), which falls within the claimed range 0.25-10 whatever it means. 
As applied to claim 105:  the cited composition comprises several microbial species including Bacillus subtilis, Bacillus megaterium, Bacillus cereus, Bacillus pumilus (col. 6, lines 63-65). 
As applied to claim 110:  in the cited composition “precipitated silica granules” have pores with diameters 38-240 nanometers (col.6, line 40) which is within the claimed range 5-30,000 nanometers. 
Thus, the composition of the cited US 8,409,822 (Trevino et al) is considered to anticipate the claimed composition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 97, 98, 102, 103, 105 and 110-117 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,409,822 (Trevino et al) and US 8,025,874 (Bellot et al).
The cited US 8,409,822 (Trevino et al) is relied upon as explained above. 
In particular, it teaches incorporation of microbial species belong to Bacillus including Bacillus subtilis and Bacillus megaterium into composition for remediation of waste and sewage and removal of contaminants. But it does not explicitly recognize that Bacillus would be suitable in the compositions for treating or remediation of manure as intended for removal of noxious materials and odor. 
However, US 8,025,874 (Bellot et al) teaches incorporation of microbial species belonging to Bacillus including Bacillus subtilis (table 2) as active ingredient for controlling odor and for reduction of ammonia and/or other noxious or odorous compounds (col. 3, lines 54-60) in the “flowable powder” composition (col. 5, line 39) comprising porous inert silicate materials such as bentonite, fullers earth (see product of table 2, col. 6) as carries for microorganisms.  The cited US 8,025,874 (Bellot et al) clearly recognizes that composition with microorganisms including Bacillus delivered in porous carriers are efficient for treating animal manure (col. 7, line 55-57) including manure of cow (col. 8, line 66), pig (col. 10, line 30). The cited US 8,025,874 (Bellot et al) also acknowledges that prior art teaches effective application of Bacillus subtilis for decomposing swine manure (reference cited on page 4; col. 2, line 13 from bottom),  and for improving live performance of fowl or chickens (title of reference cited on page 2, col. 1, last 3 lines). The cited US 8,025,874 (Bellot et) recognizes, teaches and suggests optimization of composition amounts required for combining with animal manure or animal bedding to be treated as based on amounts of total CFU of microbial cells incorporated into composition carriers (examples 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to bring the composition of US 8,409,822 (Trevino et al) into contact with animal manure or with animal bedding with a reasonable expectation of success in treating animal manure or reducing noxious materials of animal manure because Bacillus bacteria delivered by porous materials are used for treating wastes including manure (US 8,025,874 (Bellot et al)). One of skill in the art would obviously recognize that optimization of composition amounts necessary for treatment of a given manure amount can be optimized as based on amounts of total CFU of microbial cells incorporated into composition for manure treating.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 97, 98, 100, 102, 103 and 105-117 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,409,822 (Trevino et al) and US 8,025,874 (Bellot et al) as applied to claims  97, 98, 102, 103, 105 and 110-117 above, and further in view of Mei Sheng Liang et al (Biotechnology and Bioprocess Engineering. 2013, 18, pages 1008-1015).
The cited US 8,409,822 (Trevino et al) and US 8,025,874 (Bellot et al) are relied upon as explained above. 
The cited references and, in particular, US 8,409,822 (Trevino et al),  teach incorporation of microbial species belong to Bacillus including Bacillus subtilis and Bacillus megaterium into compositions for remediation of waste and sewage and removal noxious materials from animal manure and bedding. But the cited references are silent about use of bacteria Brevibacterium. 
However, the cited reference by Mei Sheng Liang teaches incorporation and/or use of Brevibacterium in the porous ceramic biofilter for efficient removal of odorous gas including hydrogen sulfide from livestock manure; for example: see title; see page 1009 at section “experimental set up”; see page 1012, col. 2, last paragraph with last 3 lines). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add microbial species belonging to the genus of Brevibacterium to a consortium of microorganisms of the composition of US 8,409,822 (Trevino et al) with a reasonable expectation of success in treating manure and in removing noxious materials and odors from animal manure because microbial species belonging to Brevibacterium were found to be effective in a mixed consortium of ceramic based biofilter for removal of odorous gas from livestock manure and because consortium of microorganisms Bacillus including Bacillus subtilis and Bacillus megaterium and including Brevibacterium when loaded into highly porous carriers are efficient for treatment of animal manure. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 11/12/2021 have been fully considered but they are moot in view of new grounds of rejections necessitated by amendment to the claims.  
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,025,874 (Bellot et al) has been withdrawn because the cited document does not explicitly describe diameters of silica-containing carrier granules (bentonite or fullers’ earth) in the composition for delivery beneficial microbes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 20, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653